Citation Nr: 1621605	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In his substantive appeal, the Veteran requested a videoconference hearing at the local RO.  A hearing was scheduled for May 4, 2016, but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has been diagnosed with ischemic heart disease and that service connection is warranted don a presumptive basis as a result of his service in the Republic of Vietnam.  

The Veteran's Vietnam service is a matter of record.  There is conflicting evidence however, as to whether the Veteran has been diagnosed with ischemic heart disease at any point during the appeal period.  The most recent examination on this issue is dated April 2011 and it appears that new medical evidence on the subject has been received since then.  As such, an examination is necessary in order to make a decision on the claim.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent VA treatment records of record are dated April 2016.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit medical records from any treatment provider that indicate a diagnosis of ischemic heart disease.  Appropriate release forms should be provided should the Veteran require VA assistance in obtaining these records.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Any VA treatment records generated since April 2016 should be associated with the Veteran's file. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether the Veteran has ischemic heart disease or has had ischemic heart disease at any point based on past treatment records.  

If the examiner finds that the Veteran has previously had ischemic heart disease but that the condition has resolved, he/she should estimate, if possible, when the condition was diagnosed and when it resolved.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


